United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2385
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Patrick David Quick,                     *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: November 15, 2005
                                  Filed: November 22, 2005
                                   ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found Patrick David Quick guilty of twelve counts of mail fraud and one
count of engaging in monetary transactions in criminally derived property. The
district court* sentenced Quick to forty-six months in prison.

      On appeal, Quick challenges the sufficiency of the evidence. “Mail fraud is
use of the mails to execute a ‘scheme or artifice to defraud.’” United States v.
Lamoreaux, 422 F.3d 750, 753 (8th Cir. 2005) (quoting 18 U.S.C. § 1341). “‘The

      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
essence of a scheme to defraud is an intent to harm the victim.’” Id. at 754 (quoting
United States v. Jain, 93 F.3d 436, 442 (8th Cir. 1996)). Quick argues the evidence
merely showed a failed business plan and did not establish that he intended to defraud
the victims. Viewing the evidence in the light most favorable to the Government,
however, we conclude a reasonable jury could find Quick’s intent to defraud beyond
a reasonable doubt. See id. at 753. Fraudulent intent may be inferred from a series
of acts and relevant circumstances. United States v. Snelling, 862 F.2d 150, 154 (8th
Cir. 1988). The evidence at trial showed Quick made false statements to several
customers of his rare coin and gold business over a period of many months, and based
on Quick’s knowing misrepresentations, the customers entrusted him with money and
precious metals that he used for purposes other than he had represented. The evidence
also showed Quick created false and misleading documents and lied to cover up his
diversion of his customers’ funds. Further, the jury could properly infer Quick’s guilt
from its disbelief of his denials during his trial testimony, given the other
corroborative evidence. United States v. Reed, 297 F.3d 787, 789 (8th Cir. 2002).

       Quick also contends there was a fatal variance between the crimes charged in
the indictment and the theory of the case put forth in the Government’s rebuttal
closing argument. A fatal variance occurs when the essential elements of the offense
set forth in the indictment are left unaltered, but the evidence presented at trial proves
facts that are materially different from those alleged in the indictment. United States
v. Emery, 186 F.3d 921, 928 (8th Cir. 1999). Here, the jury received instructions about
the elements of each charge and a copy of the indictment, and was asked only to
decide Quick’s guilt with respect to the charges stated in the indictment. Consistent
with the indictment and the Government’s closing argument, the evidence at trial
showed Quick diverted his customers’ funds for his personal use. The passage in the
Government’s rebuttal closing argument relied on by Quick simply points out the
implausibility of Quick’s excuse for diverting one customer’s money.

      We thus affirm the district court.
                      ______________________________

                                           -2-